UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-34167 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 54-1817218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (703) 984-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of common stock outstanding as of October 31, 2011 was 8,061,690. TABLE OF CONTENTS ePlus inc. AND SUBSIDIARIES Part I. Financial Information: Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2011 and March 31, 2011 4 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2011 and 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2011 and 2010 6 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended September 30, 2011 8 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 Part II. Other Information: Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 2 Table Of Contents Cautionary Language About Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are made in reliance upon the protections provided by such acts for forward-looking statements. Such statements are not based on historical fact, but are based upon numerous assumptions about future conditions that may not occur. Forward-looking statements are generally identifiable by use of forward-looking words such as “may,” “should,” “intend,” “estimate,” “will,” “potential,” “could,” “believe,” “expect,” “anticipate,” “project,” and similar expressions. Readers are cautioned not to place undue reliance on any forward-looking statements made by us or on our behalf. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon us, speak only as of the date hereof, and are subject to certain risks and uncertainties. We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. Actual events, transactions and results may materially differ from the anticipated events, transactions or results described in such statements. Our ability to consummate such transactions and achieve such events or results is subject to certain risks and uncertainties. Such risks and uncertainties include, but are not limited to, the matters set forth below: · we offer a comprehensive set of solutions—the bundling of our direct IT sales, professional services and financing with our proprietary software, and may encounter some of the challenges, risks, difficulties and uncertainties frequently faced by similar companies, such as: · managing a diverse product set of solutions in highly competitive markets; · increasing the total number of customers utilizing bundled solutions by up-selling within our customer base and gaining new customers; · adapting to meet changes in markets and competitive developments; · maintaining and increasing advanced professional services by retaining highly skilled personnel and vendor certifications; · integrating with external IT systems, including those of our customers and vendors; and · continuing to enhance our proprietary software and update our technology infrastructure to remain competitive in the marketplace. · our ability to hire and retain sufficient qualified personnel; · a decrease in the capital spending budgets of our customers or purchases from us; · our ability to protect our intellectual property; · the creditworthiness of our customers and our ability to reserve adequately for credit losses; · the possibility of goodwill impairment charges in the future; · uncertainty and volatility in the global economy and financial markets; · changes in the IT industry; · our ability to raise capital, maintain or increase as needed our line of credit or floor planning facilities, or obtain non-recourse financing for our transactions; · our ability to realize our investment in leased equipment; · significant adverse changes in, reductions in, or losses of relationships with major customers or vendors; · reduction of manufacturer incentive programs; and · significant changes in accounting guidance related to the financial reporting of leases, which could impact the demand for our leasing services. We cannot be certain that our business strategy will be successful or that we will successfully address these and other challenges, risks and uncertainties. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as our Annual Report on Form 10-K for the fiscal year ended March 31, 2011 (the “2011 Annual Report”), any subsequent Reports on Form 10-Q and Form 8-K, and other filings with the SEC. 3 Table Of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS As of September 30,2011 As of March 31, 2011 ASSETS (in thousands) Cash and cash equivalents $ $ Accounts receivable—net Notes receivable—net Inventories—net Investment in leases and leased equipment—net Property and equipment—net Other assets Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable—equipment $ $ Accounts payable—trade Accounts payable—floor plan Salaries and commissions payable Accrued expenses and other liabilities Non-recourse notes payable Deferred tax liability Total Liabilities COMMITMENTS AND CONTINGENCIES(Note 9) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued or outstanding $
